Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4, 7, 10, 14 and 17 are amended. Claims 1, 7 and 14 are independent claims. Claims 3, 9, 13 and 16 are cancelled. Claims 1, 2, 4-8, 10-12, 14-15 and 17-19 are pending.
The following rejections are withdrawn in view of new grounds of rejection necessitated by applicant’s amendment: 
Claims 1, 2, , 5-8, 11, 12, 14-15, 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5) in view of van den Oever et al (US Application: US 2014/0114642, published: Apr. 24, 2014, filed: Oct. 19, 2012).
Claims 4, 10, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5) in view of van den Oever et al (US Application: US 2014/0114642, published: Apr. 24, 2014, filed: Oct. 19, 2012) and further in view of Huang (US Application: US 2017/0169015, published: Jun .15, 2017, filed: Dec. 14, 2015).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/09/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2022 is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the obtaining module”, “the pre-translation module”, “the revision module” in at least one of claims 7 - 12 .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-8, 11, 12, 14-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5) in view of van den Oever et al (US Application: US 2014/0114642, published: Apr. 24, 2014, filed: Oct. 19, 2012) in view of Mirkin et al (US Application: US 20140358519, published: Dec. 4, 2014, filed: Jun. 3, 2013).


With regards to claim 1, Carbonell teaches a translation method, comprising: 

obtaining a content to be translated in a first language (an input file having sentences in a first language is obtained for translation (section 5.1)); 
determining, based on a translation model processing the content to be translated in the first language, a pre-translated content including a second language (the sentences include pre translated target language sentences which are identified using alignments between source language sentences and target (‘second’) language sentences). Up to five translations in the target (‘second’) language can be shown to the user (section 4)); 
correcting the pre-translated content including … the second language (the user can use the TCTool to submit a correction to the target language sentences via six operations shown in Figure 3 (in section 5)); and 
determining a final translated content based on a correction result (Section 4: final translated content is the result of the user submitted operation into the TCTool).

However Carbonell does not expressly teach … the content to be translated in the first language including a plurality of sentences; determining, based on a combination of a rule and a high-risk sentence recognition model processing the content to be translated in the first language, whether the pre-translated content includes a sentence in the second language corresponding to a high- risk sentence, wherein the rule includes a sentence length, a count of prepositions, transition words, error-prone words, or polysemes in a sentence, the high-risk sentence recognition model is a machine learning model, and an output of the high -risk sentence recognition model is whether each sentence among the plurality of sentences is the high-risk sentence; in response to a determination that the pre-translated content includes the sentence in the second language corresponding to the high-risk sentence, identifying the sentence from the pre-translated content in the second language corresponding to the high-risk sentence; correcting … an identification of the sentence in the second language corresponding to the high-risk sentence.

Yet van den Oever et al teaches determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, whether the pre-translated content includes a high- risk sentence (paragraphs 0028, 0035-0037: content analyzed in a pre-final state is analyzed for high risk/translatability-risk); in response to a determination that the pre-translated content includes the high-risk sentence, identifying a sentence in the second language corresponding to the high-risk sentence (paragraphs 0028, 0035-0037: a sentence belonging to a target translation is evaluated against the same sentence in a source text to determine a trust score. The trust score is used to determine translatability to the second/target language and the sentence identified in the second/target language is also identified in the first/source language in varying levels of confidence); correcting … an identification of the sentence in the second language corresponding to the high-risk sentence (0047 and 0050: suggestions to correct the identified sentence that was also present in the target language can be used to correct the pre-translated/pre-final content to increase correct-from-less-reliable-translations).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Carbonell’s ability to process, translate and correct initial/source/first sentence via an interactive user interface, such that the user interface would have further incorporated a software model/analysis to indicate to the user items in the sentence that would be more-risk when appearing in the second target language, for subsequent and optional correction based upon suggestion, as taught by van den Oever et al. The combination would have allowed Carbonell to have implemented an “improvement of overall quality” (van den Oever et al, paragraph 0001) by determining translatability of the source text.

However Carbonell and van den Oever et al does not expressly teach , the content to be translated in the first language including a plurality of sentences  …

… determining, based on a combination of a rule and a high-risk sentence recognition model   … whether the pre-translated content includes a sentence in the second language corresponding to a high-risk sentence, wherein the rule includes a sentence length, a count of prepositions, transition words, error-prone words, or polysemes in a sentence, the high-risk sentence recognition model is a machine learning model, and an output of the high-risk sentence recognition model is whether each sentence among the plurality of sentences is the high-risk sentence; 

in response to a determination that the pre-translated content includes the sentence in the second language corresponding to the high-risk sentence, identifying the sentence from the pre-translated content in the second language corresponding to the high-risk sentence; 

correcting the pre-translated content including an identification of the sentence from the pre-translated content in the second language … .

Yet Mirkin et al teaches … the content to be translated in the first language including a plurality of sentences (Fig 5, ref S206: plurality of sentences are in a source text)

… determining, based on a combination of a rule and a high-risk sentence recognition model  (Fig. 5, paragraph 0092 and 0093: a rule/step to recognize error-prone words is performed by comparing the translations to a threshold and the recognition model of Fig 5 incorporates machine learning steps that include weights specific to features of words that are learned to help identify high risk sentences (confidence calculated to be below threshold)) … whether the pre-translated content includes a sentence in the second language corresponding to a high-risk sentence, wherein the rule includes a sentence length, a count of prepositions, transition words, error-prone words, or polysemes in a sentence, the high-risk sentence recognition model is a machine learning model, and an output of the high-risk sentence recognition model is whether each sentence among the plurality of sentences is the high-risk sentence (fig 5: as a result, the model yields a confidence value indicated of error-prone words/phrases when below a threshold); 

in response to a determination that the pre-translated content includes the sentence in the second language corresponding to the high-risk sentence, identifying the sentence from the pre-translated content in the second language corresponding to the high-risk sentence (Fig 5: one or more sentences are identified as ‘alternatives’ (an ‘alternative’ is below a threshold and thus is higher-risk sentences)); 

correcting the pre-translated content including an identification of the sentence from the pre-translated content in the second language … (Fig 5: the translation is corrected with a user selected ‘alternative’ selection).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Carbonell and van den Oever et al’s ability to determine high risk sentences using a recognition model and identifying sentence(s) of high risk such that a logical rule/step is also implemented to determine error-prone words by a recognition model and to have further implemented a correction that identifies a sentence from the pre-final-translated content, as taught by Mirkin et al. The combination would have allowed Carbonell and Oever et al to have “improved translation quality” (paragraph 0006, Mirkin et al). 

With regards to claim 2, which depends upon claim 1, Carbonell teaches wherein determining, based on a translation model processing the content to be translated in to the first language, a pre-translated content including a second language comprises: 

extracting one or more feature sentences from the content to be translated (Section 5.1: one or more source sentences are extracted from a file); 

obtaining one or more sentence pairs including the one or more feature sentences in the first language and the one or more feature sentences in the second language translated from the first language (Section 5.1: the file contains target sentences in a second language via the defined alignment rules)); and 

determining, based on the translation model processing the content to be translated in the first language, the pre-translated content including the second language based on the one or more sentence pairs of the one or more feature sentences (Section 5.1: content of a first language is translated into pre-translated content shown in Figure 2 (depicting pre-final-translated state of content as the screen is currently in the state of accepting user actions/edits/corrections)).

With regards to claim 5, which depends upon claim 1, the combination of Carbonell and van der Oever et al teaches further comprising: determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, one or more translation results in the second language; determining one or more confidence levels of the one or more translation results in the second language, each of which corresponds to a confidence level; and displaying the one or more confidence levels, or determining a final translated content of the high-risk sentence based on the confidence levels of the one or more translation results in the second language, as similarly explained in the rejection of claim 1 (results of a higher risk sentences can be displayed in different colors (based on determined confidence/translatability)), and is rejected under similar rationale.

With regards to claim 6, which depends upon claim 1, Carbonell teaches further comprising: performing sentence segmentation on the pre-translated content; and performing sentence return on the final translated content (Figure 2: as shown the sentence is segmented into words and the final translated content is a result of the user submitting the corrections to fix the pre-translations (Figure 4)).

With regards to claim 7, a translation system, Carbonell,  van der Oever et al, and Mirkin et al teaches comprising an obtaining module, a pre-translation module and a revision module, wherein the obtaining module is configured to obtain a content to be translated in a first language, the content to be translated in the first language including a plurality of sentences; the pre-translation module is configured to determine a pre-translated content including a second language based on a translation model processing the content to be translated in the first language; and the revision module is configured to: determining, based on a combination of a rule and a high-risk sentence recognition module processing the plurality of sentences included in the content to be translated in the first language, whether the pre-translated content includes a sentence in the second language corresponding to a high-risk sentence, wherein the rule includes a sentence length, a count of prepositions, transition words, error-prone words, or polysemes in a sentence, the high risk sentence recognition model is a machine learning model, and an output of the high-risk sentence recognition model is whether each sentence among the plurality of sentences is the high-risk sentence; in response to a determination that the pre-translated content includes the sentence in the second language corresponding to the high risk sentence, identify the  sentence from the pre-translated content in the second language corresponding to the high risk sentence; correct the pre-translated content including an identification of the sentence from the pre-translated content in the second language corresponding to the high-risk sentence and determine a final translated content based on a correction result, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 8, which depends upon claim 7, Carbonell teaches wherein to determine a pre-translated content including a second language based on a translation model processing the content to be translated into the first language, the pre-translation module is further configured to: extract one or more feature sentences from the content to be translated; obtain one or more sentence pairs including the one or more feature sentences in the first language and the one or more feature sentences in the second language translated from the first language; and determine, based on translation model processing the content to be translated in the first language, the pre-translated content including the second language based on the one or more sentence pairs of the one or more feature sentences, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 11, which depends upon claim 9, the combination of Carbonell,  van der Oever et al and Mirkin et al teaches wherein the pre-translation module is configured to: determine, based on a high-risk sentence recognition model processing the content to be translated in the first language, translate the first language of the high-risk sentence into one or more translation results in the second languages; and the revision module is configured to: determine one or more confidence levels of the one or more translation results in the second language, each of which corresponds to a confidence level; and display the one or more confidence levels, or determine a final translated content of the high-risk sentence based on the confidence levels of the one or more translation results in the second language, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 12, which depends upon claim 7, Carbonell teaches wherein the pre-translation module is configured to: perform sentence segmentation on the pre-translated content; and the revision module is configured to: perform sentence return on the final translated content, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

With regards to claim 14,  Carbonell, van der Oever and Mirkin et al teaches a non-transitory computer-readable storage medium storing computer instructions, wherein when reading computer instructions in the storage medium, a computer executes operations comprising: obtaining a content to be translated in a first language, the content to be translated in a first language including a plurality of sentences; determining, based on a combination of a rule and translation model processing the content to be translated in the first language, a pre-translated content including a second language; determining, based on a combination of a rule and high-risk sentence recognition model processing the content to be translated in the first language, whether the pre-translated content includes a sentence in the second language corresponding to a high risk sentence, wherein the rule includes a sentence length, a count of prepositions, transition words, error-prone words, or polysemes in a sentence, the high-risk sentence recognition model is a machine learning model, and an output of the high-risk sentence recognition model is whether each sentence among the plurality of sentences is the high-risk sentence; in response to a determination that the pre-translated content includes the sentence in the second language corresponding to the high-risk sentence, identifying the sentence from the pre-translated content in the second language corresponding to the high-risk sentence;  correcting the pre-translated content including an identification of the sentence from the pre-translated content in the second language corresponding to the high-risk sentence; and determining a final translated content based on a correction result, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 15, which depends upon claim 14, Carbonell teaches wherein determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, a pre-translated content including a second language comprises: extracting one or more feature sentences from the content to be translated; obtaining one or more sentence pairs including the one or more feature sentences in the first language and the one or more feature sentences in the second language translated from the first language; and determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, the pre-translated content including the second language based on the one or more sentence pairs of the one or more feature sentences, as similarly explained in the rejection of claim 2, and is rejected under similar rationale.

With regards to claim 18, which depends upon claim 16, the combination of Carbonell and van der Oever et al teaches further comprising: determining, based on a high-risk sentence recognition model processing the content to be translated in the first language,  one or more translation results in the second language; determining one or more confidence levels of the one or more translation results in the second language, each of which corresponds to a confidence level; and displaying the one or more confidence levels, or determining a final translated content of the high-risk sentence based on the confidence levels of the one or more translation results in the second language, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.

With regards to claim 19, which depends upon claim 14, Carbonell teaches further comprising: performing sentence segmentation on the pre-translated content; and performing sentence return on the final translated content, as similarly explained in the rejection of claim 6, and is rejected under similar rationale.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Carbonell (“The Translation Correction Tool: English-Spanish User Studies”, published: April 2004, pages 1-5) in view of van den Oever et al (US Application: US 2014/0114642, published: Apr. 24, 2014, filed: Oct. 19, 2012) in view of Mirkin et al (US Application: US 20140358519, published: Dec. 4, 2014, filed: Jun. 3, 2013) and further in view of Huang (US Application: US 2017/0169015, published: Jun .15, 2017, filed: Dec. 14, 2015).

With regards to claim 4, which depends upon claim 1, the combination of Carbonell,  van den Oever et al and Mirkin et al teaches wherein determining, based on a high-risk sentence recognition model processing the content to be translated in the first language,  whether the pre- translated content includes a sentence in the second language corresponding to a high-risk sentence, as similarly explained in the rejection of claim 3, and is rejected under similar rationale.

However the combination does not expressly teach … determining whether the pre-translated content includes the sentence in the second language with a count of characters or words exceeding a preset threshold; or determining whether the pre-translated content includes the sentence in the second language with a count of risk words exceeding a preset threshold.

Yet Huang teaches determining … a sentence with a count of characters or words exceeding a preset threshold; or determining whether the pre-translated content includes a sentence with a count of risk words exceeding a preset threshold (paragraphs 0027 and 0030: when a score exceeds (in the decreasing direction) a unacceptable level due to presence of a number of risk words that are rare or out-of-vocabulary; the translation is provided to obtain additional input).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Carbonell,  van den Oever et al and Mirkin et al’s ability to determine pre-translated content including a sentence in the second language and higher risk categorization, such that the higher risk categorization for the pre-translated content is further based on a number of risk words (words that are rare or out of vocabulary), as taught by Huang. The combination would have allowed Carbonell and van den Oever et al to have better determined whether translations are sufficiently accurate (Huang, paragraph 0002). 

With regards to claim 10, which depends upon claim 7, the combination of Carbonell, van den Oever et al, Mirkin et al and Huang teaches wherein to determine based on a high-risk sentence recognition model processing the content to be translated in the first language, whether the pre- translated content includes a sentence in the second language corresponding to a high-risk sentence, the revision module is further configured to: determine whether the pre-translated content includes the sentence in the second language with a count of characters or words exceeding a preset threshold; or determine whether the pre-translated content includes  the sentence in the second language with a count of risk words exceeding a preset threshold, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

With regards to claim 17, which depends upon claim 14, the combination of Carbonell, van den Oever et al, Mirkin et al and Huang teaches wherein determining, based on a high-risk sentence recognition model processing the content to be translated in the first language, whether the pre-translated content includes a sentence in the second language corresponding to a high-risk sentence comprises: determining whether the pre-translated content includes  the sentence in the second language with a count of characters or words exceeding a preset threshold; or determining whether the pre-translated content includes the sentence in the second language with a count of risk words exceeding a preset threshold, as similarly explained in the rejection of claim 4, and is rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
The applicant argues that Carbonell and van der Oever do not teach the newly amended limitations. However a new reference (Mirkin et al) is now applied to teach and address the amended limitations at issue. Thus the new combination of Carbonell, van der Oever and Mirkin et al teaches the limitations of claim 1. 
The applicant argues claims 7 and 14 are allowable in view of the arguments provided for claim 1, however this argument is not persuasive since claim 1 has been shown/explained to be rejected above.
The applicant argues that claims 2, 5, 6, 8, 11, 12, 15, 18 and 19 are allowable since they depend upon claims 1, 7 or 14. This argument is not persuasive since claims 1, 7 and 14 have been shown/explained to be rejected above.
The applicant argues claims 4, 10 and 17 due to their dependence upon claims 1, 7 and 14. However claims 1, 7 and 14 have been shown/explained to be rejected above, and thus, this argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178